Appeal by the People from an order of the Supreme Court, Kings County, entered June 16, 1976, which granted defendant’s motion to suppress certain physical evidence. Order reversed, on the law and the facts, and motion denied. The defendant having been validly arrested in the building lobby, as Criminal Term found, the seizure of gambling records which he had attempted to secrete in a folder on the front seat of his double parked vehicle, to which he went for identification, was proper. The actions of the police officers here, in effect, impounded the vehicle (cf. People v Molloy, 56 AD2d 877). Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.